 1   M. ELIZABETH DAY (SBN 177125)               DARIN W. SNYDER (S.B. #136003)
     eday@feinday.com                            dsnyder@omm.com
 2   DAVID ALBERTI (SBN 220265)                  LUANN L. SIMMONS (S.B. #203526)
     dalberti@feinday.com                        lsimmons@omm.com
 3   MARC BELLOLI (SBN 244290)                   DAVID ALMELING (S.B. #235449)
     mbelloli@feinday.com                        dalmeling@omm.com
 4   FEINBERG DAY ALBERTI LIM &                  MELODY DRUMMOND HANSEN (S.B.
     BELLOLI LLP                                 #278786)
 5   1600 El Camino Real, Suite 280              mdrummondhansen@omm.com
     Menlo Park, CA 94025                        MARK LIANG (S.B. #278487)
 6   Tel: 650.618.4360                           mliang@omm.com
     Fax: 650.618.4368                           BILL TRAC (S.B. #281437)
 7                                               btrac@omm.com
     Hao Ni (pro hac vice)                       O’MELVENY & MYERS LLP
 8   hni@nilawfirm.com                           Two Embarcadero Center, 28th Floor
     NI, WANG & MASSAND, PLLC                    San Francisco, California 94111-3823
 9   8140 Walnut Hill Lane, Suite 500            Tel: (415) 984-8700 Fax: (415) 984-8701
     Dallas, TX 75231
10   Telephone: (972) 331-4600                   Attorneys for Defendant
     Facsimile: (972) 314-0900                   GOOGLE LLC
11

12   Attorneys for Plaintiff
     HYPERMEDIA NAVIGATION LLC
13

14                            UNITED STATES DISTRICT COURT

15                        NORTHERN DISTRICT OF CALIFORNIA

16                                      OAKLAND DIVISION

17

18   HYPERMEDIA NAVIGATION LLC,                   Case No. 4:18-cv-06137-HSG

19                      Plaintiff,                 STIPULATION AND [PROPOSED]
                                                   ORDER RE: DISCOVERY OF
20        v.                                       ELECTRONICALLY STORED
                                                   INFORMATION
21   GOOGLE LLC,

22                      Defendant.

23

24

25

26

27

28                                                      STIPULATION AND PROPOSED ORD. RE:
                                                            DISCOVERY OF ELECTRONICALLY
                                                                               STORED INFO.
                                                                      NO. 4:18-CV-06137-HSG
 1      1. PURPOSE
 2          This Order will govern discovery of electronically stored information (“ESI”) in this
 3
     case as a supplement to the Federal Rules of Civil Procedure, this Court’s Guidelines for the
 4
     Discovery of Electronically Stored Information, and any other applicable orders and rules.
 5
        2. COOPERATION
 6
            The parties are aware of the importance the Court places on cooperation and commit to
 7
     cooperate in good faith throughout the matter consistent with this Court’s Guidelines for the
 8
     Discovery of ESI.
 9

10      3. LIAISON

11          a)      The parties have identified liaisons to each other who are and will be

12   knowledgeable about and responsible for discussing their respective ESI. Each e-discovery
13   liaison will be, or have access to those who are, knowledgeable about the technical aspects of e-
14   discovery, including the location, nature, accessibility, format, collection, search
15
     methodologies, and production of ESI in this matter. The parties will rely on the liaisons, as
16
     needed, to confer about ESI and to help resolve disputes without court intervention.
17
            b)      Google appoints Melody Drummond Hansen, as its e-discovery liaison.
18
            c)      Plaintiff appoints Hao Ni, as its e-discovery liaison.
19
        4. PRESERVATION
20

21          The parties have discussed their preservation obligations and needs and agree that

22   preservation of potentially relevant ESI will be reasonable and proportionate. To reduce the

23   costs and burdens of preservation and to ensure proper ESI is preserved, the parties agree that:
24          a)      With respect to Google, ESI created or received between October 5, 2018 (the
25   filing date of the Original Complaint) and 60 days after the conclusion of this case, including all
26
     appeals, will be preserved;
27
            b)      With respect to Plaintiff, ESI created or received between September 26, 2016
28
                                                                           [STIP.] ORD. RE: DISCOVERY OF
                                                      -2-                ELECTRONICALLY STORED INFO.
                                                                                     NO. 4:18-CV-06137-HSG
 1   (the formation date of Hypermedia Navigation LLC ) and 60 days after the conclusion of this
 2   case, including all appeals, will be preserved;
 3
            c)      The parties have discussed the types of ESI they believe should be preserved and
 4
     the custodians, or general job titles or descriptions of custodians, for whom they believe ESI
 5
     should be preserved, e.g., “HR head,” “scientist,” and “marketing manager.” The parties shall
 6
     add or remove custodians as reasonably necessary;
 7
            d)      The parties have agreed/will agree on the number of custodians per party for
 8
     whom ESI will be preserved;
 9

10          e)      These data sources are not reasonably accessible because of undue burden or

11   cost pursuant to Fed. R. Civ. P. 26(b)(2)(B) and ESI from these sources will be preserved

12   pursuant to normal business retention, but not searched, reviewed, or produced:
13
                 1. backup systems and/or tapes used for disaster recovery; and
14               2. systems no longer in use that cannot be accessed.
15
            f)      Among the sources of data the parties agree are not reasonably accessible, the
16
     parties agree not to preserve the following:
17

18               1. voicemail messages
                 2. information from handsets, mobile devices, personal digital assistants, and
19                  tablets that is duplicative of information that resides in a reasonably accessible
20                  data source;
                 3. instant messaging;
21
                 4. automatically saved versions of documents and emails;
22
                 5. video and audio recordings;
23               6. deleted, slack, fragmented, or other data accessible only by forensics;
24               7. random access memory (RAM), temporary files, or other ephemeral data that are
                    difficult to preserve without disabling the operating system;
25
                 8. on-line access data such as temporary internet files, history, cache, cookies, and
26                  the like;
                 9. dynamic fields of databases or log files that are not retained in the usual course
27
                    of business; and
28
                                                                          [STIP.] ORD. RE: DISCOVERY OF
                                                       -3-              ELECTRONICALLY STORED INFO.
                                                                                    NO. 4:18-CV-06137-HSG
 1               10. data in metadata fields that are frequently updated automatically, such as last
                     opened dates.
 2

 3
        5. SEARCH
 4
            a)      The parties agree that in responding to an initial Fed. R. Civ. P. 34 request, or
 5
     earlier if appropriate, they will meet and confer about methods to search ESI in order to identify
 6
     ESI that is subject to production in discovery and filter out ESI that is not subject to discovery.
 7
            b)      Each party will use its best efforts to filter out common system files and
 8

 9   application executable files by using a commercially reasonable hash identification process.

10   Hash values that may be filtered out during this process are located in the National Software

11   Reference Library (“NSRL”) NIST hash set list. Additional culling of system file types based

12   on file extension may include, but are not limited to: WINNT, LOGS, DRVS, MP3, MP4, AVI,
13   WAV, C++ Program File (c), C++ Builder 6 (cpp), Channel Definition Format (cdf), Creatures
14
     Object Sources (cos), Dictionary file (dic), Executable (exe), Hypertext Cascading Style Sheet
15
     (css), JavaScript Source Code (js), Label Pro Data File (IPD), Office Data File (NICK), Office
16
     Profile Settings (ops), Outlook Rules Wizard File (rwz), Scrap Object, System File (dll),
17
     Temporary File (tmp), Windows Error Dump (dmp), Windows Media Player Skin Package
18
     (wmz), Windows NT/2000 Event View Log file (evt), Python Script files (.py, .pyc, .pud,
19

20   .pyw), or Program Installers.

21          c)      Each party is required to produce only a single copy of a responsive document

22   and each party may de-duplicate responsive ESI (based on MD5 or SHA-1 hash values at the

23   document level) across custodians. For emails with attachments, the hash value is generated
24   based on the parent/child document grouping. A party may also de-duplicate “near-duplicate”
25
     email threads as follows: In an email thread, only the final-in-time document need be produced,
26
     assuming that all previous emails in the thread are contained within the final message. Where a
27
     prior email contains an attachment, that email and attachment shall not be removed as a “near-
28
                                                                           [STIP.] ORD. RE: DISCOVERY OF
                                                      -4-                ELECTRONICALLY STORED INFO.
                                                                                     NO. 4:18-CV-06137-HSG
 1   duplicate.” To the extent that de-duplication through MD5 or SHA`-1 hash values is not
 2   possible, the parties shall meet and confer to discuss any other proposed method of de-
 3
     deduplication.
 4
            d)        No provision of this Order affects any inspection of source code that is
 5
     responsive to a discovery request and will be made available consistent with the protective
 6
     order governing this case.
 7
        6. PRODUCTION FORMATS
 8
            The parties agree to produce documents in the formats described in Appendix 1 to this
 9

10   Order. If particular documents warrant a different format, the parties will cooperate to arrange

11   for the mutually acceptable production of such documents. The parties agree not to degrade the

12   searchability of documents as part of the document production process.
13      8. DOCUMENTS PROTECTED FROM DISCOVERY
14          a)        Pursuant to Fed. R. Evid. 502(d), the production of a privileged or work-product-
15
     protected document, whether inadvertent or otherwise, is not a waiver of privilege or protection
16
     from discovery in this case or in any other federal or state proceeding. Disclosures among
17
     defendants’ attorneys of work product or other communications relating to issues of common
18
     interest shall not affect or be deemed a waiver of any applicable privilege or protection from
19
     disclosure. For example, the mere production of privileged or work-product-protected
20

21   documents in this case as part of a mass production is not itself a waiver in this case or in any

22   other federal or state proceeding. A producing party may assert privilege or protection over

23   produced documents at any time by notifying the receiving party in writing of the assertion of
24   privilege or protection. Information that contains privileged matter or attorney work product
25   shall be returned immediately if such information appears on its face to have been inadvertently
26
     produced or if requested.
27
            b)        Communications involving trial counsel that post-date the filing of the complaint
28
                                                                           [STIP.] ORD. RE: DISCOVERY OF
                                                      -5-                ELECTRONICALLY STORED INFO.
                                                                                     NO. 4:18-CV-06137-HSG
 1   need not be placed on a privilege log. Communications may be identified on a privilege log by
 2   category, rather than individually, if appropriate.
 3
            c)      Activities undertaken in compliance with the duty to preserve information are
 4
     protected from discovery under Fed. R. Civ. P. 26(b)(3)(A) and (B).
 5
            d)      Nothing in this Agreement shall be interpreted to require disclosure of irrelevant
 6
     information or relevant information protected by the attorney-client privilege, work-product
 7
     doctrine, or any other applicable privilege or immunity. The parties do not waive any
 8
     objections to the production, discoverability, admissibility, or confidentiality of documents and
 9

10   ESI.

11      9. MODIFICATION

12          This Stipulated Order may be modified by a Stipulated Order of the parties or by the Court
13   for good cause shown. Any such modified Stipulated Order will be titled sequentially as follows,
14
     “First Modified Stipulated Order re: Discovery of Electronically Stored Information for Standard
15
     Litigation,” and each modified Stipulated Order will supercede the previous Stipulated Order.
16

17          IT IS SO STIPULATED, through Counsel of Record.
18

19

20

21

22

23

24

25

26

27

28
                                                                         [STIP.] ORD. RE: DISCOVERY OF
                                                      -6-              ELECTRONICALLY STORED INFO.
                                                                                   NO. 4:18-CV-06137-HSG
 1          Filer’s Attestation: Pursuant to Civil L.R. 5-1(i)(3), I attest under penalty of perjury that
 2   concurrence in the filing of the document has been obtained from each of its signatories.
 3

 4    Dated:   January 21, 2019                          Dated:    January 21, 2019
 5
      By: _/s/ Hao Ni___________________                 By: /s/ Melody Drummond Hansen_____
 6    Hao Ni                                             Melody Drummond Hansen
 7    M. ELIZABETH DAY (SBN 177125)                      DARIN W. SNYDER (S.B. #136003)
      eday@feinday.com                                   dsnyder@omm.com
 8    DAVID ALBERTI (SBN 220265)                         LUANN L. SIMMONS (S.B. #203526)
      dalberti@feinday.com                               lsimmons@omm.com
 9    MARC BELLOLI (SBN 244290)                          DAVID ALMELING (S.B. #235449)
      mbelloli@feinday.com                               dalmeling@omm.com
10    FEINBERG DAY ALBERTI LIM &                         MELODY DRUMMOND HANSEN (S.B.
      BELLOLI LLP                                        #278786)
11    1600 El Camino Real, Suite 280                     mdrummondhansen@omm.com
      Menlo Park, CA 94025                               MARK LIANG (S.B. #278487)
12    Tel: 650.618.4360                                  mliang@omm.com
      Fax: 650.618.4368                                  BILL TRAC (S.B. #281437)
13                                                       btrac@omm.com
      Hao Ni (pro hac vice)                              O’MELVENY & MYERS LLP
14    hni@nilawfirm.com                                  Two Embarcadero Center, 28th Floor
      NI, WANG & MASSAND, PLLC                           San Francisco, California 94111-3823
15    8140 Walnut Hill Lane, Suite 500                   Tel: (415) 984-8700 Fax: (415) 984-8701
      Dallas, TX 75231
16    Telephone: (972) 331-4600                          Attorneys for Defendant
      Facsimile: (972) 314-0900                          GOOGLE LLC
17

18    Attorneys for Plaintiff
      HYPERMEDIA NAVIGATION LLC
19

20

21
                    IT IS ORDERED that the foregoing Agreement is approved.
22

23
      Dated: ______________________
                1/22/2019                      _________________________________________
24
                                               United States District Judge
25                                             Haywood S. Gilliam, Jr.

26

27

28
                                                                           [STIP.] ORD. RE: DISCOVERY OF
                                                     -7-                 ELECTRONICALLY STORED INFO.
                                                                                     NO. 4:18-CV-06137-HSG
 1                                   APPENDIX 1
                          PRODUCTION FORMAT AND METADATA
 2

 3    1. Production Components. Productions shall include, PDFs with OCR recognition, or
         single page TIFFs, Text Files, an ASCII delimited metadata file (.txt, .dat, or .csv) and an
 4
         image load file that can be loaded into commercially acceptable production software (e.g.,
 5       Concordance).
 6    2. Image Load File shall contain the following comma-delimited fields: BEGBATES,
 7       VOLUME, IMAGE FILE PATH, DOCUMENT BREAK, FOLDER BREAK, BOX
         BREAK, PAGE COUNT.
 8
      3. Metadata Fields and Metadata File. Each of the metadata and coding fields set forth
 9
         below that can be extracted shall be produced for each document. The parties are not
10       obligated to populate manually any of the fields below if such fields cannot be extracted
         from a document, with the exception of the following: BEGBATES, ENDBATES,
11
         BEGATTACH, ENDATTACH, and CUSTODIAN. The metadata file shall be delimited
12       according to the following characters:
             ● Delimiter = ¶ (ASCII:020)
13
             ● Text-Qualifier = þ (ASCII:254)
14           ● New Line = ® (ASCII:174)

15
             Field Name                                    Field Description
16
     BEGBATES                      Beginning Bates number as stamped on the production image
17
     ENDBATES                      Ending Bates number as stamped on the production image
18
     BEGATTACH                     First production Bates number of the first document in a family
19
     ENDATTACH                     Last production Bates number of the last document in a family
20
     CUSTODIAN                     Includes the Individual (Custodian) from whom the documents
21
                                   originated and all Individual(s) whose documents de-duplicated
22                                 out (De-Duped Custodian).

23   SUBJECT                       Subject line of email

24   TITLE                         Title from properties of document

25   DATESENT                      Date email was sent (format: MM/DD/YYYY)

26   TO                            All recipients that were included on the “To” line of the email

27   FROM                          The name and email address of the sender of the email
28
                                                                      [STIP.] ORD. RE: DISCOVERY OF
                                                 -8-                ELECTRONICALLY STORED INFO.
                                                                                NO. 4:18-CV-06137-HSG
 1
     CC                            All recipients that were included on the “CC” line of the email
 2
                                   All recipients that were included on the “BCC” line of the
     BCC
 3                                 email

 4                                 Any value populated in the Author field of the document
     AUTHOR
                                   properties
 5
     FILENAME                      Filename of an electronic document (Edoc or attachment)
 6
                                   Date an electronic document was last modified (format:
 7   DATEMOD
                                   MM/DD/YYYY) (Edoc or attachment)
 8                                 Date the document was created (format: MM/DD/YYYY)
     DATECREATED
                                   (Edoc or attachment)
 9
     NATIVELINK                    Native File Link (Native Files only)
10

11    4. TIFFs. Documents that exist only in hard copy format shall be scanned and produced as
         TIFFs. Unless excepted below, documents that exist as ESI shall be converted and
12       produced as TIFFs. Unless excepted below, single page Group IV TIFFs should be
13       provided, at least 300 dots per inch (dpi) for all documents. Each TIFF image shall be
         named according to a unique corresponding Bates number associated with the document.
14       Each image shall be branded according to the Bates number and the agreed upon
15       confidentiality designation. Original document orientation should be maintained (i.e.,
         portrait to portrait and landscape to landscape). TIFFs shall show all text and images that
16       would be visible to a user of the hard copy documents.
17
      5. Text Files. A single multi-page text file shall be provided for each document, and the
18       filename should match its respective TIFF filename. A commercially acceptable
         technology for optical character recognition “OCR” shall be used for all scanned, hard
19
         copy documents. When possible, the text of native files should be extracted directly from
20       the native file. Text files will not contain the redacted portions of the documents and OCR
         text files will be substituted instead of extracted text files for redacted documents.
21

22    6. Image Load Files / Data Load Files. Each TIFF in a production must be referenced in
         the corresponding image load file. The total number of documents referenced in a
23       production’s data load file should match the total number of designated document breaks
24       in the Image Load file(s) in the production. The total number of pages referenced in a
         production’s image load file should match the total number of TIFF files in the
25       production. The total number of documents in a production should match the total
26       number of records in the data load file.

27    7. Bates Numbering. All images must be assigned a unique Bates number that is sequential
         within a given document and across the production sets.
28
                                                                      [STIP.] ORD. RE: DISCOVERY OF
                                                 -9-                ELECTRONICALLY STORED INFO.
                                                                                NO. 4:18-CV-06137-HSG
 1
     8. Confidentiality Designation. Responsive documents in TIFF format will be stamped
 2      with the appropriate confidentiality designations in accordance with the Protective Order
 3      in this matter. Each responsive document produced in native format will have its
        confidentiality designation identified in the filename of the native file.
 4
     9. Redaction Of Information. If documents are produced containing redacted information,
 5
        an electronic copy of the original, unredacted data shall be securely preserved in such a
 6      manner so as to preserve without modification, alteration or addition the content of such
        data including any metadata therein.
 7

 8   10. NATIVE FILE PRODUCTIONS. Spreadsheets (e.g., MS Excel, Google Sheets) and
         delimited text files (e.g. comma-separated value (.csv) files and tab-separated value (.tsv)
 9       files) shall be produced in their native file format. TIFF images need not be produced
10       unless the files have been redacted, in which instance such files shall be produced in TIFF
         with OCR Text Files. If good cause exists to request production of files, other than those
11       specifically set forth above, in native format, the party may request such production and
12       provide an explanation of the need for native file review, which request shall not
         unreasonably be denied. Any native files that are produced shall be produced with a link
13       in the NativeLink field, along with extracted text and applicable metadata fields set forth
14       in Appendix 1. A TIFF placeholder indicating that the document was provided in native
         format should accompany the database record. If a file has been redacted, TIFF images
15       and OCR text of the redacted document will suffice in lieu of a native file and extracted
16       text.

17   11. Proprietary Files. To the extent a response to discovery requires production of ESI
         accessible only through proprietary software, the parties should continue to preserve each
18
         version of such information. The parties shall meet and confer to finalize the appropriate
19       production format.
20   12. Production Media. Documents shall be produced on external hard drives, readily
21       accessible computer(s) or other electronic media (“Production Media”). Each piece of
         Production Media shall identify a production number corresponding to the production
22       volume (e.g., “VOL001,” “VOL002”), as well as the volume of the material in that
23       production (e.g. “-001,” “-002”). Each piece of Production Media shall also identify: (1)
         the producing party’s name; (2) the production date; (3) the Bates Number range of the
24       materials contained on the Production Media; and (4) the set(s) of requests for production
25       for which the documents are being produced.

26

27

28
                                                                     [STIP.] ORD. RE: DISCOVERY OF
                                                - 10 -             ELECTRONICALLY STORED INFO.
                                                                               NO. 4:18-CV-06137-HSG
